Citation Nr: 1639581	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and depression in excess of 30 percent prior to April 18, 2011, and in excess of 50 percent from April 18, 2011 through February 9, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 through December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing is associated with the claims file.

In a July 2014 decision, the Board denied the claim for entitlement to an increased rating for PTSD and depressive disorder rated as 30 percent, effective January 10, 2006; 50 percent, effective April 18, 2011; 70 percent, effective February 10, 2012; 100 percent, effective June 20, 2012; 70 percent, effective August 1, 2012; 100 percent, effective January 15, 2013; and 70 percent, effective March 1, 2013.  At that time, the Board denied an increased rating for PTSD during each time period.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated, in part, the July 2014 Board decision, and remanded the matter to the Board for development consistent with a December 2014 Joint Motion for Partial Remand (JMPR).  In its December 2014 Order, the Court noted that the Veteran was not appealing the denial of his claim for an increased rating for the time periods from February 10, 2012 forward.  

In August 2015, the Board issued another decision denying the Veteran's claims for entitlement to an increased rating for PTSD with depression greater than 30 percent through April 17, 2011, and greater than 50 percent from April 18, 2011 to February 9, 2012.  In an April 2016 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's August 2015 decision and remanding the issue to the Board for additional reasons and bases consistent with the JMR.  

Additionally, the Board observes that the issues of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) and entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD, were remanded by the Board in the August 2015 decision.  The Remand portion of the Board's August 2015 decision was not disrupted by the Court's April 2016 Order.  As these issues have not yet been returned to the Board following RO completion of the development requested, they are still in Remand status and the Board does not have jurisdiction over them at this time.


FINDINGS OF FACT

1.  Prior to April 18, 2011, the Veteran's PTSD with depression was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  From April 18, 2011 to February 9, 2012, the Veteran's PTSD with depression was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but no greater, for PTSD with depression from January 10, 2006 to April 17, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9434-9411 (2015).

2.  The criteria for an increased rating greater than 50 percent for PTSD with depression from April 18, 2011 to February 10, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9434-9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim for entitlement to an increased rating for PTSD with depression, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in March 2008 and November 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  During the time periods pertinent to the current appeal, the Veteran was provided with VA examinations with regard to his claim in March 2008, July 2008, April 2011.  Review of the examination report reflects that they are adequate in this case to determine the severity of the Veteran's PTSD and depression under the pertinent rating criteria during the relevant time periods.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his hearing by a competent representative.  During the hearing, the VLJ and representative asked the Veteran questions about the severity of his PTSD and any additional evidence that may substantiate his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The Veteran filed his claim for an increased rating in December 2007.  In a June 2008 rating decision, the RO increased the disability rating assigned for the Veteran's PTSD from 10 to 30 percent, effective January 10, 2006.  In a May 2011 rating decision, the RO granted an increased rating of 50 percent, effective April 18, 2011.  For adjudication purposes, and specifically for the claim in which the Veteran seeks a disability rating in excess of 30 percent before April 18, 2011, the Board is concerned only with the impairment caused by the Veteran's PTSD and depression since January 10, 2006.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA treatment records from January 2006 through April 17, 2011 reflect diagnoses of and treatment for PTSD and depression.  A January 2006 treatment record notes the Veteran's reports of sleep disturbance, hypervigilance, occasional disturbing dreams, high emotional lability, irritability and anger, flashbacks, and physical outbursts.  Mental status examination showed the Veteran to have appropriate grooming and dress, and good hygiene.  The Veteran was fully oriented with intact cognitive functioning.  There was no evidence of delusions, hallucinations, tangential or circumstantial speech, loose associations, flight of ideas, or grandiosity.  Memory was intact, although the Veteran was somewhat absent-minded.  Judgment was good and insight was fair.  Mood was dysthymic and pessimistic, and affect was appropriate.  There was occasional moderate suicidal ideation with no intent.  There was no history of suicide attempts.  Speech was normal.  The diagnoses were chronic PTSD and moderate depression, and a GAF score of 50 was assigned.  

In March 2008, the Veteran underwent a VA psychiatric examination.  The Veteran reported irritability and short temper over minor matters with difficulty expressing his emotions which caused frequent breakdowns in his relationships.  He complained of sleep problems, nightmares once per week, daily intrusive recollections, significant survivor guilt, and emotional and psychologic reactivity to triggers.  He expressed difficulty controlling his temper and trouble with concentration.  He indicated that he spent at least two hours per day alone due to high levels of irritability, and that he avoids fights with others.  He described variability of mood and denied feelings of hopelessness or worthlessness.  He denied suicidal and homicidal ideation.  The Veteran reported that his relationship with his wife of 20 years was "rocky" and noted that they had separated several times.  He stated that he last worked in 2003, and that he lost his business and his house after he formed a blood clot in his legs and was unable to work.  He noted that he spent his time collecting model trains and fishing in the summer.  He indicated that he had a limited number of friends and was not involved in community events.  

Mental status examination revealed the Veteran to be clean and casually dressed.  Eye contact was good and speech was fluent with intact syntax and grammar.  He had no difficulty communicating with the examiner but did have difficulty recalling all aspects of trauma, which he found very difficult to discuss.  There was no evidence of psychosis and psychomotor behavior was normal.  Mood was mildly dysthymic and affect was irritable.  The Veteran denied suicidal and homicidal ideation.  The diagnosis was mild to moderate PTSD, and a GAF score of 60 was assigned.

In the course of a June 2008 VA examination, the Veteran reported symptoms which included irritability, short temper with difficulty expressing his emotions, which caused frequent breakdowns in his relationships.  He described his marriage as "rocky."  He added that he had few friends, spent his time in his shed with his model trains, and described his moods as being "up and down."  The examiner commented that the Veteran described mild to moderate signs of PTSD.  A GAF score of 60 was provided.

In July 2008, the Veteran underwent another VA examination.  He reported symptoms of depression a couple of times per week, which last for a day or two.  He also noted poor appetite and difficulty enjoying activities.  He denied having felt suicidal in the prior five years.  The examiner noted that the Veteran's symptoms included re-experiencing, avoidance symptoms, and hyperarousal.  The Veteran reported that he lived with his wife, and that this was his third marriage.  He relayed that his divorce from his second wife was caused by depression and mood swings.  He noted that he had two children from his second marriage, and that he still had a relationship with them.  He noted problems in his current marriage, such as control difficulties and problems with emotions.  Socially, he denied having any friends.  He said that he enjoyed hobbies of collecting trains and working on his Volkswagen.  He reported that he was not working, although he noted working one day per week at a hardware store with no difficulties in terms of disciplinary actions or missed time from work due to mental health difficulties.  He last worked full-time in 2003, which he quit due to health problems.  The diagnoses were mild to moderate PTSD and depressive disorder secondary to PTSD.  A GAF score of 55 was assigned.

A June 2009 VA treatment record indicates that the Veteran reported a deterioration in mental health over the prior five years.  He indicated experiencing irritation and depression and a recurrence of nightmares.  Mental status examination showed the Veteran to have appropriate appearance with good grooming and hygiene.  Memory and cognitive function were intact.  Judgment and insight were good.  Mood was frustrated with congruent affect.  Speech was normal.  The Veteran denied suicidal and homicidal ideation.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  

An April 2010 treatment record notes the Veteran's reports of inability to calm down, mood swings, sleep disturbance, checking things, inability to control thoughts, and difficulty controlling anger.  He reported that anger, sleep disturbance, and hypervigilance were his most distressing symptoms.  He also became tearful during the evaluation.  He also described two flashbacks in the prior month with loss of orientation to place and time; intense psychological reaction to trauma-related triggers; avoidance of trauma-related stimuli; avoidance of crowds; feeling detached and estranged from others; loss of interest in activities; irritability and anger, such as yelling and throwing things and feeling "out of control"; hypervigilance; and exaggerated startle response.  He stated that he lived with his wife of 23 years, and that his step-son lived in a converted barn on the same property.  He described difficulty getting along with his step-son.  He stated that he had three friends that he talked with by phone, but denied attending social activities.  He indicated that his relationship with his wife was "rocky" with a history of some separations.  He noted that his oldest daughter was his best confidant and that they spoke twice per week, but that she lived in San Diego.  He noted that he worked small maintenance jobs two to three times per month for "fishing money" and that he last worked in 2003.  He stated that he enjoyed collecting model trains and enjoyed the "detail work" of constructing and painting the mini-landscape features for the train set.  He reported that his garage workshop was his sanctuary and that he like to spend time alone outdoors fly fishing, gardening, and boating.  He denied a history of suicide attempts and self-harming behaviors.  Mental status examination showed appropriate grooming and dress with normal motor activity.  Speech was normal, mood was dysphoric, and affect was appropriate with good range but tearful at times.  Cognition was intact with no delusions or evidence of formal thought disorder.  Judgment was fair and insight was intact.  The Veteran denied suicidal and homicidal ideation with no recent history of violence.  He was motivated to curtail anger and prevent aggressive behavior.  The diagnoses were chronic moderate PTSD and rule out major depressive disorder.  A GAF score of 60 was assigned.

VA treatment records from May 2010 reveal symptoms of anger, flashbacks, feeling detached and estranged from others, feeling no emotions or intimacy for others, irritability, suspicion, verbal aggression, and social isolation.  In particular, he described struggling with feeling intimacy towards his wife and children.  He also reported feeling "out of control," having trouble discussing war-time experiences, and panic and violent nightmares in response to war-time memories.  Mental status examination showed the Veteran to be fully alert and oriented.  He was casually dressed and appropriately groomed.  Thought processes were logical and goal-directed with no evidence of formal thought disorder.  Affect was broad.  The diagnoses were PTSD and depressive disorder.  An August 2010 record reflects that the Veteran reported experiencing sleep disturbance with hyperarousal and checking behaviors, intrusive memories of Vietnam, and anger with his primary support system.

A September 2010 VA treatment record notes the Veteran's reports of hyperarousal, indiscriminate anger without violence, emotional numbing, claustrophobia, and fearfulness and avoidance of crowds.  In October 2010, he denied thoughts of harming himself, but reported that he was either "totally depressed or totally out of control and angry."  He noted experiencing a short temper and road rage.  A December 2010 VA treatment record notes the Veteran's symptoms of irritability and anxiety with hopeless thoughts of improving symptoms.  He noted a desire to find a few friends who would provide a social outlet and continue building family relationships.  Mental status examination showed the Veteran to be fully oriented, anxious, and avoidant.  There was no suicidal or homicidal ideation.  A later October 2010 record reflects that the Veteran was feeling so "lost and hopeless" that he was considering checking himself in to impatient treatment to get some relief.

A February 2011 VA treatment record notes the Veteran's complaints of depression and nightmares with difficulty discussing Vietnam-related experiences.  He expressed concern that he may not be as close with his daughter as he thought he had, although he expressed optimism for opportunities to connect with her in the future.  Mental status examination showed the Veteran to be fully oriented with depressed and minimally reactive affect.  He denied suicidal thoughts but reported increased intrusive memories and nightmares.

On April 18, 2011, the Veteran underwent a VA PTSD examination.  The Veteran reported depressive symptoms including dysphoric mood, insomnia, mood problems, difficulty completing projects, procrastination, and decreased interest in sex.  He also noted difficulty dealing with people and temper problems.  Symptoms were noted to include depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment in short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The diagnoses were PTSD and major depressive disorder, and a GAF score of 57 was assigned.  The examiner found that the Veteran's PTSD and depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  According to the Veteran, his difficulties being around other people significantly impacted his work functioning. 

In an April 22, 2011 statement, the Veteran's wife reported that the Veteran experienced nightmares and sleep disturbance as well as exaggerated startle response and hypervigilance.  She also described flashbacks and stated that the Veteran "has threatened bodily harm when he is at the peak of his alert to family members and me."  She acknowledged that he had never struck anyone, but that she occasionally feared that he would.  She reported that the Veteran experiences depression and had threatened suicide more than once.  She stated that the Veteran self-medicated with drugs and alcohol over the years, but that he had been sober since approximately 2007.  She noted instances when the Veteran was "very loopy, out of control, his brain isn't functioning" which she attributed to him taking too many pain pills or sleeping pills.  She described "enormous" mood swings from being happy one moment to depressed, angry, and ready to hurt someone the next.  She indicated that he sometimes did not make since, and that his communication skills were impaired.  She reported that he goes through periods where he does not take care of himself, such as not putting on a clean shirt or not cleaning up after himself when making a sandwich.  She stated that the Veteran experienced exaggerated startle response and had trouble dealing with stressful situations.  She noted that he has panic attacks four to five times a month and that he did not have friends to engage socially with, noting that he "just doesn't seem to be able to maintain relationships with his mood swings."

A February 10, 2012 VA treatment record notes the Veteran's report that "I just need to get working on things.  I can barely stand it anymore. I jump at the slightest sound and then have to go check the doors and patio.  I thought I might want to do the Roseburg PTSD program but I don't think that more intensive symptoms management is going to work.  I am really ready to put a lid on things."  The note explains that since the Veteran's previous visit he "really feels like things took a turn for the worse when he quit his 70 hour/week job.  Since then and since having some exposure therapy through the VA in Portland, he feels like things have spiraled out of control. . . .  He states he didn't sleep more than 4 hours/night.  He was hyperaroused and vigilant most of the time, he could only go to gatherings involving the Band of Brothers, otherwise he avoided all people.  His trip to California in December "turned into a disaster and I had to come home.  There was just too much coming and going and people and I couldn't handle it."  The Veteran reported that he did not think that the medications were working, but he did not want to change at that point.  He denied suicidal ideation.  The Veteran reported an anxiety level of 4-5 out of 10 most of the time and higher when he was in crowds.  His PTSD was described as "severe" and a GAF score of 48 was assessed.

During his December 2013 hearing before the Board, the Veteran reported that he experienced suicidal feelings since 2005, and that he self-medicated with alcohol until he stopped drinking in January 2006.  

In a May 2015 letter, private psychologist J.M opined that from at least 2006, the Veteran's PTSD and depressive disorder caused him to have "severe" limitations of social and occupational functioning based upon symptoms of "severe intrusion, avoidance, and arousal symptoms . . . ." as well as nearly continuous flashbacks and depression affecting his ability to function; nearly continuous irritability and profound and uncontrollable anger; difficulty adapting to stressful circumstances; suicidal ideation with no plan; and inability to maintain effective work and social relationships.  The psychologist cited to many of the VA medical records discussed above, and also to records dated after the current periods considered herein.  He also conducted an examination via telephone and reviewed the Veteran's claims file.  

After thorough consideration of the evidence of record, the Board concludes that a 50 percent disability rating, but no greater, is warranted prior to April 18, 2011, and an increased rating greater than 50 percent is not warranted prior to February 9, 2012.  

The Veteran's 30 percent evaluation prior to April 17, 2011 contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 50 percent evaluation from April 18, 2011 contemplates functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Id.  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 48 and 50 show serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores of 55, 57, and 60 show moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for the next higher disability rating of 50 percent prior to April 18, 2011.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  In that regard, the evidence shows that the Veteran experienced depression, irritable affect; severe mood swings; difficulty controlling anger; severe sleep impairment; irritability with physical outbursts; short temper; social isolation with few, if any, friends; and strained relationships with his wife and step-son.  Although not all of the criteria for a 50 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 50 percent evaluation are occupational and social impairment with reduced reliability and productivity.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment was met prior to April 18, 2011.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's psychiatric disability meet the criteria contemplated for a 50 percent evaluation under the provisions of Diagnostic Code 9440.

However, the evidence prior to April 18, 2011 and from April 18, 2011 does not more nearly approximate the criteria for a disability rating of 70 percent or higher.  Id.  While there is evidence of suicidal ideation and difficulty adapting to stressful circumstances, there is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; or spatial disorientation prior to February 9, 2012.  While there is evidence of panic attacks and depression, the evidence does not suggest that such affected the ability to function independently, appropriately, or effectively.  Additionally, although the Veteran's wife noted that she occasionally had to remind the Veteran to change his shirt, the majority of the evidence shows adequate personal hygiene and appearance.  Further, while the Veteran certainly demonstrated difficulty establishing and maintaining effective relationships, the evidence does not demonstrate an inability to do so.  Additionally, the majority of the evidence shows that the Veteran's appearance was adequate, he was oriented and logical without evidence of delusions or hallucinations, his mood varied from depressed to good, and appropriate behavior.  Although there was some evidence of irritability and physical outbursts, there were no episodes of violence.  Further, he retired in 2003 due to physical limitations associated with a blood clot in his legs.  Additionally, the medical providers regularly classified the Veteran's PTSD and depression as "mild" or "moderate" and the April 2011 VA examiner concluded that the Veteran's PTSD and depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board acknowledges the May 2015 report of Dr. J.M., who concluded that the Veteran's PTSD and depression caused him "severe" limitations of social and occupational functioning since 2006; however, Dr. J.M.'s opinion was based upon the same medical evidence considered in this opinion.  The Board disagrees with Dr. J.M.'s classification of the Veteran's psychiatric symptoms as "severe" prior to April 18, 2011, as the evidence simply does not support such a finding.

Ultimately, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD and depression is manifested by symptoms warranting a 70 percent or higher evaluation prior to February 9, 2012, and the evidence does not show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration prior to February 9, 2012.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for ratings of 50 percent or lower, prior to February 9, 2012. 

Moreover, although the evidence of record may demonstrate some of the symptoms contemplated in a 70 percent evaluation, the Board finds the Veteran's disability picture overall more closely corresponds to the requirements for a 50 percent evaluation.  In that regard, the Board finds that the evidence outlined above more nearly approximates occupational and social impairment with reduced reliability and productivity and does not more nearly approximate occupational and social impairment with deficiencies in most areas as outlined by the 70 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment.").  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an evaluation in excess of 50 percent is not warranted for the Veteran's psychiatric disability prior to February 9, 2012.

The Board has considered whether this case should be referred to the Director, Compensation Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (2015).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As discussed at length above, the symptomatology for the Veteran's PTSD with depression is contemplated by the rating criteria for a 50 percent rating, and the Veteran's psychiatric disability does not more nearly approximate the symptoms set forth for a rating of a 70 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 70 percent.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating,"  Mauerhan, 16 Vet. App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD and depression that have not been accounted for in the assigned 50 percent rating.  Accordingly, the Board finds that a referral for an extraschedular rating for adjustment disorder is not warranted. 

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for this disability.

As noted above, an increased rating of 50 percent is warranted for the Veteran's PTSD and depression prior to April 18, 2011.  The preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected PTSD and depression prior to February 9, 2012; accordingly, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating of 50 percent, but no greater, for PTSD and depression prior to April 18, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 50 percent for PTSD and depression prior to February 9, 2011 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


